Citation Nr: 0613736	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bipolar disorder.

2.  Entitlement to a compensable disability rating for a 
chronic disorder manifested by kidney insufficiency, 
secondary to service-connected bipolar disorder.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to April 
1953, and from May 1953 to April 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Washington, D.C., 
Regional Office (RO), denying claims of entitlement to 
disability ratings in excess of 30 and zero percent, 
respectively, for the service-connected bipolar disorder and 
kidney insufficiency disorder.

Because the veteran resides outside the United States, his 
notice of disagreement with the above rating decision was 
acknowledged (by letter dated in May 2004), and the case has 
been thereafter handled, by the division of the Pittsburgh, 
Pennsylvania, RO that handles foreign cases.

Statements issued by private nephrologists in April and May 
2004, as well as a statement from the veteran, dated in July 
2004, appear to reveal an intention by the veteran to file a 
claim of entitlement to special monthly compensation based on 
the need for regular aid and attendance of another person, or 
on account of being housebound.  This issue has yet to be 
developed for appellate review and is referred to the agency 
of original jurisdiction (AOJ) for adjudication.

The veteran requested, and was scheduled for, a Board hearing 
at the RO on December 10, 2004.  However, prior to that 
hearing, the veteran withdrew his hearing request, in 
writing.

This appeal is REMANDED to the AOJ, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The claims folder does not show that he has been 
afforded such an examination.

In a May 2002 letter, the AOJ informed the veteran that VA 
had asked "the American Consulate or Embassy in your country 
to set up this examination for you" and that that entity 
"will tell you soon of the time and place of your 
appointment."

A copy of an e-mail from the Washington, D.C., RO, sent on 
November 19, 2002, reveals what appears to have been a 
follow-up request by the AOJ to have the veteran scheduled 
for the necessary medical examinations in foreign soil.  It 
is not clear from that e-mail who the recipient (solely 
identified in the "To" field as  "Germany Exams") of the 
e-mail was.  More importantly, it is not clear if the 
examinations were indeed conducted, and if they were, their 
reports are not of record.  If they were not conducted, the 
record is nevertheless silent as to the reason why that did 
not happen.  Insofar as the veteran has indicated that both 
service-connected disabilities are currently much more 
disabling than evaluated (which is an assertion that the few 
recent pieces of medical evidence seem to support), VA has a 
duty to assist him by making reasonable efforts to schedule 
him for appropriate medical examinations to ascertain the 
current severity of both service-connected disabilities.

In a letter sent to the veteran also on November 19, 2002, 
the AOJ informed him that they had not yet received "a copy 
of the completed examination report or verification that you 
received an examination."  The veteran was advised to 
"coordinate with the embassy to get the exam(s) scheduled 
and completed."  There is no response from the veteran to 
this communication in his claims file.  This advice 
notwithstanding, the Board is of the opinion that VA should 
attempt to contact once again the appropriate entity that 
would have been responsible to schedule the veteran for 
medical examinations overseas to clarify whether examination 
reports are in existence and, if they are not, attempt to 
schedule the veteran for the necessary medical examinations.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2005).  .

Failure to provide a claimant with notice of what evidence is 
needed to substantiate the claim is ordinarily prejudicial.  
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).

The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, No. 05-7157, 
slip op. at 8 (Fed. Cir. April 5, 2006) (Mayfield II).

The record is lacking a VCAA-compliant letter:  The November 
2002 duty-to-assist letter addressed both claims on appeal as 
claims for service connection, advised the veteran of the 
evidence needed to substantiate a claim for service 
connection, but did not tell the veteran what was needed to 
substantiate his claims for increased ratings.  The letter 
was also deficient because it did not clearly explain to the 
veteran VA's responsibility in assisting him in securing 
pertinent evidence.  Specifically, it did not tell the 
veteran that, as part of its duty to assist him, VA would 
make reasonable efforts to have him examined.  Instead, the 
letter gave the impression that it was solely the veteran's 
responsibility to get a medical examination.  Thus, a VCAA-
compliant letter needs to be sent in this case.

According to the statements by private nephrologists of April 
and May 2004, the veteran is receiving regular dialysis 
treatment three to four times a week at the Deutsche Klinik 
für Diagnostik (DKD), which is a private medical facility 
located in Wiesbaden, Germany, for "chronic kidney 
failure."  Copies of those treatment records are not part of 
the claim folder.  They are pertinent to at least one of the 
two issues on appeal, and VA has a duty to obtain them.  
38 U.S.C.A. § 5103A(b) (West 2002).  (The only recent medical 
evidence in the record, other than the two medical statements 
of 2004, is a medical report dated in January 2002, which has 
been translated into English, and confirms the fact that the 
veteran suffers from decompensated kidney insufficiency, with 
a suspected diabetic nephropathy, as well as depression.)

In a February 2001 statement, the veteran's spouse indicated 
that the veteran had been "in a local hospital for three 
weeks for an attempted sui[c]ide" and that, "[f]or many 
years, he has not been able to get the."  The reported 
hospital records are not part of the veteran's claims file, 
but VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b),(c) 
(West 2002).

Accordingly, this case is REMANDED to the AOJ, via the AMC, 
for the following action:

1.  The AOJ/AMC should send to the veteran 
a VCAA notice letter that tells him what 
evidence is needed to substantiate both 
claims for increased ratings, what 
evidence VA will undertake to obtain and 
what evidence he is responsible for 
obtaining.  The letter should also ask the 
veteran to submit any pertinent evidence 
is in his possession, and has not yet been 
submitted to VA.

2.  The AOJ/AMC should take the necessary 
steps to obtain records of all treatment 
for the conditions at issue since 2000, 
including the report hospitalization to 
which his wife referred to in her February 
2001 statement, most likely produced 
sometime in the years 2000 and/or 2001) 
and inpatient or outpatient medical 
treatment for the service-connected kidney 
insufficiency disorder (to include those 
records presumable showing dialysis 
treatment at the DKD in Wiesbaden, 
Germany).

3.  The AOJ/AMC should obtain the reports 
of any examinations conducted in 
accordance with the AOJ request for 
examinations in May 2002.  

4.  The AOJ/AMC should ensure that the 
veteran receives examinations to evaluate 
the current severity of his service 
connected psychiatric and kidney 
disabilities.  The examination reports 
should contain the findings needed to 
evaluate the disabilities in accordance 
with VA's Schedule for Rating 
Disabilities.  38 C.F.R., Part 4 (2005).

5.  Once all of the above development has 
been completed, the AOJ/AMC should review 
all the evidence of record, particularly 
the evidence associated with the veteran's 
claims file since the supplemental 
statement of the case (SSOC) of August 
2004, and re-adjudicate both claims on 
appeal.  If either claim is not fully 
granted, the AOJ/AMC should issue an SSOC 
before returning the case to the Board, if 
otherwise appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





